Citation Nr: 1731956	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to Agent Orange exposure, or as secondary to service-connected type II diabetes mellitus.

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to April 1980, including service in the Republic of Vietnam from December 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part, denied service connection for right and left upper extremity peripheral neuropathy. 
A Board hearing was requested and scheduled, but the Veteran cancelled his hearing.  Therefore, the request is deemed withdrawn.  38 C.F.R. § 20.702 (d), (e) (2016). 

In February 2017, the Board remanded the claims for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDING OF FACT

The evidence of record does not support a finding that the claimed peripheral neuropathy of the bilateral upper extremities is related to military service to include Agent Orange exposure or as secondary to service-connected type II diabetes mellitus. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a) (6) (iii) (2016).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a) (6), 3.309(e) (2016). The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy. 38 U.S.C.A. § 1116 (a)(2) (West 2014); 38 C.F.R. § 3.309 (e) (2016); see 78 Fed. Reg. 54763 (Sept. 6, 2013). 

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e) (2016), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.  

In addition, and notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2016). A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

The Veteran contends that his peripheral neuropathy of the bilateral upper extremities is a result of herbicide exposure during service, or, alternatively, is a result of his service-connected type II diabetes mellitus.  He maintains that due to this disability, he cannot rely on his fingers to handle small items like nuts and bolts and occasionally drops larger objects.  See February 2010 Notice of Disagreement. Service treatment records reveal no complaint, diagnosis, or treatment for peripheral neuropathy of the right or left upper extremities.  Upon separation from service, the Veteran's upper extremities were assessed as normal.  See Veteran's STRs.  

Post-service medical records show that the Veteran was diagnosed with axonal sensory neuropathy in June 2008. The Veteran's complaints at that time focused on his bilateral lower extremities. A history of diabetes mellitus was also identified. See June 2008 Private Treatment Record.  Later, in February 2009, he was again diagnosed with diabetes and neuropathy.  The extremities affected by the neuropathy were not identified.  See February 2009 Private Treatment Record. 

In August 2008, he was provided a VA examination for diabetes mellitus and peripheral neuropathy.  There, he reported that the peripheral neuropathy affected his bilateral upper and lower extremities.  He described a numbing and tingling sensation (paresthesias) in all of his fingers. He stated that the onset of symptoms of diabetes was in the 1990s and that he was diagnosed when he was around 50 years old. Following a physical examination, the examiner diagnosed the Veteran with type II diabetes mellitus, bilateral polyneuropathy, and erectile dysfunction.  He indicated that the physical examination findings were not consistent with a diagnosis of diabetic polyneuropathy as the Veteran displayed intact sensation to light touch and pinprick with symmetric deep tendon reflexes, as well as the adequate ability to demonstrate performance of coordinating maneuvers.  Therefore, the examiner opined, his bilateral polyneuropathy was less likely than not related to or caused by his diabetes mellitus.  See August 2008 VA Examination.  

A second VA examination was provided in June 2012.  All objective testing of the bilateral upper extremities was normal.  The examiner diagnosed the Veteran with type II diabetes mellitus with residual mild bilateral lower extremity peripheral neuropathy.   She indicated that despite the Veteran's subjective complaints of tingling and numbness at the very distal fingertips, there was no objective evidence of upper extremity peripheral neuropathy.  The examiner discussed that prior testing showed only evidence of peripheral neuropathy of the lower extremities.  No upper extremity testing was found.  Additionally no objective evidence on examination was consistent with neuropathic process of either upper extremity.  Subjective complaints were intermittent and inconsistent with peripheral neuropathy.  See June 2012 VA Examination.  

Following that examination, the Veteran was service-connected for peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus, effective February 23, 2009, the date of the Veteran's initial claim.  See June 2012 Rating Decision.  The Veteran's claim for peripheral neuropathy of the right and left upper extremities remained denied. 

There was a third VA examination in October 2015.  Upon a physical examination of the Veteran and a review of the past EMG studies performed in June 2008, the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome (CTS).  He stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic diabetic neuropathy condition or its residuals.  He indicated that no medical opinion could be rendered as no condition was diagnosed.  The neurological evaluation was inconsistent with diagnosis.  The examiner stated that the Veteran did not meet the diagnostic criteria by the United Kingdom Screening Test or the Michigan Neuropathy screening instrument.  Recent studies also indicated that diabetic neuropathy is statistically improbable without retinopathy and nephropathy which the Veteran did not have.  He also indicated the neurology notes from a private center show that the Veteran's current symptoms were secondary to CTS which is not the same as neuropathy or caused by it. See October 2015 VA Examination.  

Another EMG/NCV study was conducted in January 2016 which diagnosed the Veteran with cubital tunnel syndrome of the bilateral upper extremities, moderate on the right and severe on the left. 

An addendum opinion was provided in February 2016.  The examiner reviewed all of the Veteran's records prior to issuing his opinion.  He stated that it was less likely than not that the Veteran's claimed condition, to include his bilateral CTS diagnosis, was incurred in or caused by military service.  He reasoned that the Veteran's STRs were silent in relation to symptoms related to neuropathy of the upper extremities.  His records indicated that the onset of the neuropathy was in the late 1990s, many years after service.  Neuropathic condition associated to herbicide exposure by VA guidelines must have onset without one year of exposure and this was not the case.  The examiner also concluded that it was less likely than not that the Veteran's service-connected type II diabetes mellitus caused or permanently aggravated any current neuropathy of the upper extremities, including CTS. He noted that testing after June 2008 indicated and diagnosed CTS of the bilateral upper extremities.  The examiner explained that CTS is not due to or caused by diabetes and is not considered a diabetic neuropathy; it is a different neuropathy caused by compression of the median nerve.  As such, he found that there was no nexus between a diagnosis of diabetes and the development of CTS.  Additionally, he noted that recent EMG/NCV testing diagnosed the Veteran with cubital tunnel syndrome, but, like CTS, cubital tunnel syndrome is due to nerve impingement, not diabetes.  See February 2016 Addendum Opinion. 

Under the theory of entitlement based on presumed herbicide exposure, the Veteran's peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the date of last exposure.  Military personnel records indicate that the Veteran served in the Republic of Vietnam from December 1969 to April 1970; therefore, it is presumed that he was exposed to herbicides, specifically Agent Orange.  However, the medical evidence does not show that the Veteran's claimed peripheral neuropathy of the bilateral upper extremities manifested to a degree of 10 percent or more by April 1971.  In fact, the Veteran himself stated that the onset of any peripheral neuropathy symptoms was in the 1990s, well after the presumed exposure.  See August 2008 VA Examination.  The requirements for presumptive service connection due to herbicide exposure have not been met. 
 
Alternatively, the Veteran avers that his claimed peripheral neuropathy of the bilateral upper extremities is caused by or related to his service-connected type II diabetes mellitus.  Although the Veteran is competent to describe his symptoms, the determination as to whether his symptoms are related to his service-connected type II diabetes requires medical expertise which is beyond the competency of a lay person.  It is not argued or shown that the Veteran is qualified through specialized training, education, or experience, to offer a diagnosis or a nexus between that diagnosis and his service-connected type II diabetes mellitus. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran was provided several VA examinations for his claimed condition.  The August 2008 examiner provided a negative nexus opinion; the June 2012 examiner found that the Veteran's complaints were intermittent and inconsistent with diabetic peripheral neuropathy; and, the October 2015 examiner diagnosed the Veteran with CTS, finding that the medical evidence did not support a diagnosis of diabetic neuropathy.  The February 2016 examiner provided the most recent nexus opinion.  The examiner reviewed all pertinent information prior to providing his opinion, ultimately concluding that it was less likely than not that the Veteran's service-connected type II diabetes mellitus caused or permanently aggravated any current neuropathy of the upper extremities, including CTS which was diagnosed in the October 2015 VA examination or cubital tunnel syndrome seen in diagnostic testing in January 2016.  He reasoned that both CTS and cubital tunnel syndrome both develop due to nerve impingement, not diabetes.  As this opinion was based on a review of past examinations of the Veteran, his medical history, and consideration of the claims file, the Board finds that it is probative evidence weighing against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301(2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent/credible evidence to the contrary, the Board finds the February 2016 VA examiner's opinion persuasive.  Therefore, service connection for peripheral neuropathy of the bilateral upper extremities as secondary to type II diabetes mellitus is not warranted. 

In reaching this decision regarding the service connection, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection. That doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to Agent Orange exposure, or as secondary to service-connected type II diabetes mellitus is denied.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


